DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 9/26/2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Abnormal Phases in High W Content Nickel Base Superalloys and Phase Control” by Zheng et al.
Regarding claims 8-10, Zheng discloses a Ni-based alloy for hot die comprising the following composition (Zheng, page 743, abstract, “Experimental Procedures,” page 744, Table I alloy 13), which lies within the instantly claimed composition as follows:
Element
Claimed wt%
Zheng wt%
Lies within?
W
7.0-15.0
14.89
Yes
Mo
2.5-11.0
6.32
Yes
Al
5.0-7.5
5.70
Yes
Cr
0.5-7.5
1.18
Yes
Ta
0-7.0
≤impurity
Yes
Co
0-15.0
14.89
Yes
Zr
0-0.5
0.23
Yes
Ti+Nb
0-3.5
Ti: 1.10
Nb: 2.30
Yes
Ta+Ti+Nb
1.0-7.0
Ti: 1.10
Nb: 2.30
Yes
Ni
balance
balance
Yes


Zheng anticipates instant claims 8-10 because Zheng discloses a Ni-based alloy for hot forging lying wholly within the instantly claimed ranges.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Abnormal Phases in High W Content Nickel Base Superalloys and Phase Control” by Zheng et al as applied to claims 11-12 above.
Zheng discloses a Ni-based alloy for hot die as set forth above.
Regarding claims 11 and 12, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Zheng would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Zheng has the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Claim Rejections - 35 USC § 103
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Abnormal Phases in High W Content Nickel Base Superalloys and Phase Control” by Zheng et al in view of “Ceramic Coatings and Linings” by Carpenter.
Regarding claims 1-7, Zheng discloses a Ni-based alloy for hot die fprgomg comprising the following composition (Zheng, page 743, abstract, “Experimental Procedures,” page 744, Table I alloy 13), which lies within the instantly claimed composition as follows:

Element
Claimed wt%
Zheng wt%
Lies within?
W
7.0-15.0
14.89
Yes
Mo
2.5-11.0
6.32
Yes
Al
5.0-7.5
5.70
Yes
Cr
0.5-7.5
1.18
Yes
Ta
0-7.0
≤impurity
Yes
Co
0-15.0
14.89
Yes
Zr
0-0.5
0.23
Yes
Ti+Nb
0-3.5
Ti: 1.10
Nb: 2.30
Yes
Ta+Ti+Nb
1.0-7.0
Ti: 1.10
Nb: 2.30
Yes
C
0-0.25
0.06
Yes
B
0-0.05
0.022
Yes
Ni
balance
balance
Yes


	Zheng does not explicitly disclose that at least 80% of a surface area of the Ni-based alloy for hot die is covered with an aluminum oxide layer.
	Carpenter discloses that coatings based on oxide materials, such as aluminum oxide, provide underlying metals with protection against oxidation at elevated temperatures and with a high degree of thermal insulation (Carpenter, page 471, “Oxides”).
	Regarding claims 1-7, it would have been obvious to one of ordinary skill in the art at the time the invention was made to coat the entire surface of the alloy of Zheng with aluminum oxide (i.e. an antioxidant) as suggested by Carpenter.  The motivation for doing is to provide the underlying metal with protection against oxidation at elevated temperatures and with a high degree of thermal insulation (Carpenter, page 471, “Oxides”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738